Citation Nr: 1002666	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee injury 
residuals.

2.  Entitlement to service connection for right knee injury 
residuals.

3.  Entitlement to service connection for left wrist injury 
residuals.

4.  Entitlement to service connection for left thumb injury 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
August 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The evidence of record does not show a current left or 
right knee disorder related to active service.

2.  A current diagnosis of a left wrist and/or left thumb 
disability has not been shown.


CONCLUSIONS OF LAW

1.  Left knee injury residuals were not incurred in service 
and arthritis of the left knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Right knee injury residuals were not incurred in service 
and arthritis of the right knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  Left wrist injury residuals were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  

4.  Left thumb injury residuals were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA's Duties To Notify And Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's May 2004 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Service treatment records and post-
service private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  The appellant has not informed VA of 
any existing VA medical records which may be helpful in the 
adjudication of his claims.  VA is not on notice of any 
evidence needed to decide the claim which has not been 
obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  The Board concludes an examination is not needed 
in this case because the Veteran's service treatment records 
are absent for evidence of findings related to either knee or 
left hand-related injuries, and his post-service medical 
records are absent for evidence of knee disorders until many 
years after the Veteran's separation from service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").

The post service medical records also make no mention of any 
left hand-related findings.  The first medical record 
pertaining to the Veteran's knees following his 1971 service 
discharge are dated in 2001, approximately 30 years after his 
release from active duty in August 1971.  In addition, there 
is no indication of a causal connection between this 
diagnosis and the Veteran's service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no 
obligation to obtain a medical opinion when there is no 
competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case. 

Factual Background

As noted, the appellant served on active duty from November 
1968 to August 1971.  Review of his service treatment records 
shows that, pertinent to the appellant's instant claims, in 
the course of an October 1968 enlistment examination clinical 
evaluation was normal.  The Veteran was also noted to be 
right handed.  See Report of Medical History completed in 
October 1968.  In June 1971, an emergency room treatment 
health record, showing that the Veteran was seen at the US 
Reynolds Army Hospital at Fort Sill, Oklahoma, includes a 
reference to "sun burn" to the body and to "sore knees."  
The Veteran was provided zinc oxide.  Review of a July 1971 
Report of Medical Examination, conducted in association with 
the Veteran's service separation, shows that clinical 
evaluation of the Veteran was normal.  Of significant note, 
review of a Report of Medical History completed by the 
Veteran in the course of his July 1971 service separation 
shows that he denied having, or ever having, "swollen or 
painful joints;" "bone, joint, or other deformity;" and 
"'trick' or locked knee."  He also did not report a history 
of having "any illness or injury."  Additionally, he failed 
to mention his having incurred any knee or left wrist/thumb 
injuries.

Post service private medical records have been associated 
with the Veteran's claims folder.  These records, dated from 
2001 to 2004, include, in pertinent part to the instant 
claims, December 2001 X-ray findings.  These radiology 
findings note what appears to be a right knee fracture 
involving the inferomedial aspect of the right knee, minimal 
osteoarthritis, and patellofemoral arthropathy.  Left knee 
findings of minimal osteoarthritis and patellofemoral 
arthropathy were also included.  A December 2001 record shows 
that the Veteran complained of right knee pain.  An October 
2002 record shows a history of painful knees, and a diagnosis 
of osteoarthritis of the knees.  Examination of the bilateral 
lower extremities showed normal range of motion and strength, 
and no joint enlargement or tenderness.
Two lay statements, both dated in May 2005, are of record.  
These statements, each submitted by former fellow soldiers of 
the Veteran, include assertions that they recalled that the 
Veteran incurred a left hand injury as a result of a 
breechblock accident while firing a howitzer.  One soldier 
acknowledged that he did not see the accident occur, and the 
other remembered that the Veteran had his hand wrapped for a 
very long time after the accident.  

The Veteran, as part of a statement included with his January 
2006 VA Form 9 (substantive appeal), indicated that he 
injured his left wrist and thumb in a breechblock accident in 
Vietnam in the fall of 1969.  He added a medic wrapped his 
hand in gauze after he cleaned the wound.  The Veteran noted 
that he suffered from wrist pain and stiffness to this day as 
a result.  Concerning his claimed bilateral knee injuries, 
the Veteran noted that he fell while running incurring 
bloodied knees.  The wounds were cleaned and dressed at a 
hospital and he was given crutches.  He added that he had had 
knee trouble all his life as a result.

Law and Analysis

The Veteran claims that he has both bilateral knee injury 
residuals as well as left hand and thumb injury residuals as 
a result of injuries incurred during his active military 
service.  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and private medical evidence.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be warranted for arthritis if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for the Veteran's claims.  
The service treatment records, while showing one complaint of 
"sore knees" in June 1971, are entirely negative for any 
clinical findings of either knee or left hand/thumb injuries.  
As to the mention of sore knees in 1971, the service 
treatment record makes no mention of any treatment afforded 
the Veteran for this claimed condition, to include being 
treated for bloody knees.  

Subsequent to service, the Veteran initially sought service 
connection for his claimed disorders in April 2004.  See VA 
Form 21-4138.  

The only evidence linking the Veteran's claimed bilateral 
knee injury residuals to his service is his own lay 
contentions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's written contentions that he has 
experienced knee problems during and after service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he fell on 
his knees during service and experienced abrasions as a 
result.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can claim to experience knee pain, 
the Veteran, as a lay person, is not competent to testify 
that his currently claimed knee disorders were caused by the 
claimed incident during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Even if the Veteran's contentions could 
be read as claiming continuity of symptomatology of knee 
problems since service, such history is substantially 
rebutted by the absence of knee symptoms in service, 
including his own denial of knee symptoms and normal clinical 
findings at separation from service, the absence of evidence 
of post-service treatment evidence or evidence of the 
Veteran's complaints of knee symptoms for many years after 
service.  See Buchanan.  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  Thus, element (2), as set out in the McLendon 
discussion above, has not been met.

In summary, the record contains no competent medical evidence 
linking the Veteran's current bilateral knee disorders to his 
military service.  Thus, after considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for bilateral knee injury residuals, because the 
competent medical evidence does not reveal a nexus to the 
claimed in-service event and the Veteran's subsequent 
bilateral knee problems.  Absent such a nexus, service 
connection may not be granted.  38 C.F.R. § 3.303.

The Board also notes that while the Veteran currently has 
bilateral knee disorders and reports having had the condition 
since active service, the Veteran's service treatment records 
do not reflect any report - with the exception of the 
isolated complaint of knee "soreness" in 1971 - of 
treatment afforded the Veteran for a knee-related injury.  
This 1971 in-service treatment reference is in no way 
indicative of evidence of chronic symptoms of a knee 
disorder.  In addition, the Veteran was first medically seen 
for knee-related problems in 2001, approximately 30 years 
after his separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that arthritis of the left or right knee 
was not manifested to a compensable degree in the first year 
following the Veteran's separation from active duty service.  
The Veteran does not contend otherwise.  For this reason, 
there is no basis to grant service connection for arthritis 
of the left or right knee on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.

As to the claims of entitlement to service connection for 
left wrist and thumb injury residuals, there is neither 
competent evidence of a current disability nor competent 
evidence of chronic symptoms pertaining to the claimed 
disorders.  The Veteran first alleged a left wrist/thumb 
disorder in 2004 - more than 30 years after service 
discharge.  None of the medical records in the claims file 
show a diagnosis of disease or injury due to either a left 
wrist or left thumb disorder.  Thus, element (1), as set out 
in the McLendon discussion above, has not been met.  Hence, 
VA is not required to provide an examination or medical 
opinion in connection with these two claims.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  As such, without a current 
left wrist/thumb disability, service connection cannot be 
granted.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for left wrist injury residuals and left thumb 
injury residuals must be denied.  38 C.F.R. § 3.303.

The Board acknowledges the argument proffered by the 
Veteran's accredited representative as part of his December 
2009 Written Brief Presentation, namely, that the Veteran 
should be afforded a VA examination in order to ascertain the 
extent of the currently claimed disorders and to determine 
the respective etiologies of each.  However, as discussed 
above, and based on the facts here found, such an examination 
is not required.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims for service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert.  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  The claims are denied.




ORDER

Entitlement to service connection for left knee injury 
residuals is denied.  

Entitlement to service connection for right knee injury 
residuals is denied.

Entitlement to service connection for left wrist injury 
residuals is denied.  

Entitlement to service connection for left thumb injury 
residuals is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


